Citation Nr: 1227100	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a genitourinary disability, claimed as chronic cystitis. 

2. Entitlement to service connection for a low back disability, to include degenerative joint disease of the lumbar spine and mechanical back pain. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had honorable service with the United States Army from September 1970 to April 1972 and with the United States Navy from June 1974 to April 1977. A period of service from April 1977 to March 1979 has been determined to have been under other than honorable conditions and a bar to VA benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

A videoconference hearing was held in August 2008, before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of that hearing is on file. 

The Board issued a decision in this case in December 2008, denying service connection for both of the claimed disorders.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, pursuant to a Joint Motion for Remand (JMR), the Court issued an Order remanding the appeal to the Board for compliance with instruction in the JMR. 

In addition, subsequent to the Board's decision, a VA Form 9 (substantive appeal) was received from the Veteran concerning the denial of service connection for anemia, which he had previously appealed.  In March 2009, the RO notified the Veteran that the substantive appeal was not timely and that, therefore, the decision on that claim was final.  The Veteran did not appeal that determination.  Thus, no issue concerning service connection for anemia is before the Board.  The Board also observes that, in a September 2009 rating decision, the RO denied the Veteran's service connection claim for diabetes mellitus type II.  After receipt of the Veteran's notice of disagreement, the RO issued a statement of the case in April 2012; however, there is no indication that the Veteran submitted a timely substantive appeal.  Therefore, that issue is also not in appellate status.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's genitourinary manifestations during his honorable periods of service were infectious and inflammatory in nature, consistent with prostatitis.

2.  Diagnoses of chronic cystitis, prostatitis, and/or other urinary tract infection disorder are not currently shown.

3.  A clear preponderance of the evidence shows that the Veteran's current genitourinary disability, benign prostate hypertrophy with lower urinary tract symptoms, did not manifest in honorable service, and is not related to such service or to an incident of service origin.

4.   The Veteran's current low back disability (other than scoliosis which was adjudicated as a separate claim) did not manifest in service or until many years thereafter and is not related to his honorable service or to an incident of service origin.

CONCLUSIONS OF LAW

1.  The Veteran's benign prostate hypertrophy with lower urinary tract symptoms was not incurred in, or aggravated by his honorable military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  The Veteran's degenerative joint and disc disease of the lumbar spine were not incurred or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify was initially satisfied by way of a letter sent to the Veteran in June 2004 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter issued in April 2005.  Thereafter, additional VCAA letters were sent to the Veteran in December 2011 and March 2012.  

Collectively, these letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claims were readjudicated by way of an April 2012 supplemental statement of the case. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains service treatment records, VA medical evidence, private medical evidence, and the Veteran's contentions.  The Veteran has been medically evaluated in conjunction with his claims and as indicated, was afforded a personal hearing before the undersigned.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.   Background

The Veteran served with the United States Army from September 1970 to April 1972.  He later served a second period of duty with the United States Navy from June 1974 to March 1979.  The period from June 25, 1974, to April 24, 1977, was characterized as an honorable discharge, the period extending from April 25, 1977 to March 5, 1979, resulted in a separation characterized as a discharge under other than honorable conditions. 

The service treatment records for the Veteran's first period of service include a September 1970 enlistment examination report which reflects that clinical evaluations of both the genitourinary system and spine were normal.  In June 1971, the Veteran complained of low back pain; no diagnosis was made.  

In October 1971, the Veteran was seen for complaints of suprapubic tenderness and occasional dysuria, diagnosed as "chronic cystitis."   Service treatment records also show that in November 1971, the examiner reported the presence of bacteria in the Veteran's urine, noted that repeated urine cultures had been performed, and said that tetracycline had been ineffective in fighting the infection.  The Veteran was referred to the urology clinic and ampicillin was prescribed.  Prostate massage was one of the prescribed treatments for the Veteran's condition.  

Persistent dysuria or difficult or painful urination was noted in December 1971.  A March 1972 separation examination report revealed that evaluations of the genitourinary system and spine were normal.  

On an April 1972 report of medical history, the Veteran reported having had frequent or painful urination.  The April 1972 examination report showed that evaluations of the genitourinary system and spine were normal; at that time, the examiner noted that the Veteran had been treated for a urinary tract infection (UTI) in December 1971, and noted that there were no current noticeable symptoms. 

Service treatment records covering the Veteran's second period of service include an examination report dated in August 1974 showing that clinical evaluations of the genitourinary system and spine were normal. 

The Veteran was treated for a urinary tract infection in November 1974.

In December 1975, the Veteran was seen with complaints of low back pain in the L5-S1 region.  Physical examination revealed no abnormalities of pertinent findings and the assessments included questionable muscle strain, as well as malingering. 

In April 1977, the Veteran reported a urethral discharge and was prescribed antibiotics for a genitourinary condition assessed as resembling gonorrhea.  In December 1977, the Veteran continued to have dysuria and discharge.
 
In December 1978, the Veteran was seen with complaints of low back pain.  X-ray films revealed mild scoliosis of the thoracic-lumbar spine.  Entries dated in early 1979 document complaints of low back pain.  A consultation sheet dated in January 1979 shows an impression of mechanical low back pain.  The February 1979 discharge examination revealed that clinical evaluations of the genitourinary system and spine were normal. 

The service treatment records also include periodic examination reports for the Veteran's National Guard service dated in 1991, 1994, 1996 and 1998 all of which reflect that the clinical evaluations of the genitourinary system and spine were normal. 

VA records reflect that the Veteran was hospitalized in June 1982 for treatment of chest pain, probably musculoskeletal in origin.  The Veteran presented with complaints of chest and back pain.  Physical examination was completely within normal limits and no disorder of the back was identified or diagnosed. 

In October 1988, the Veteran exhibited hematuria.  A February 1989 treatment record showed treatment for cystitis.  

In March 1991, the Veteran reported having occasional low back pain.

VA records reflect that the Veteran was hospitalized for treatment of low back pain in November 1993.  X-ray films were normal and an impression of mechanical low backache was made.  VA treatment note dated in February 1994 show a complaint of low back pain.   
A VA medical record dated in February 1994 reflects that the Veteran complained of burning on urination and penile discharge, assessed as suspected Chlamydia. 

In May 1996, the Veteran reported treatment with penicillin.  In October 1996, a gonorrhea culture was negative.

An October 2000 record reflects that the Veteran complained of a 10-year history of low back pain.  Examination revealed mild lumbar tenderness and normal range of motion.  An impression of low back pain was made. 

Upon VA examination conducted in September 2001, the diagnoses included chronic low back pain.  Chest x-rays showed evidence of mild mid and lower thoracic scoliosis. 

VA records dated from 2003 to 2006 document complaints of back pain and contain no documentation of complaints, treatment or a diagnosis of cystitis.  In May 2004, upon examination for a perineal rash resistant to treatment, the physician questioned whether the Veteran was experiencing polyuria.

In June 2004, the Veteran filed service connection claims for chronic cystitis and a low back disability.

VA medical records include an entry dated in February 2007 at which time the Veteran complained of radicular back pain, reportedly present since 1979.  X-ray films revealed evidence of diffuse degenerative disc disease.  

The Veteran presented testimony at a Board hearing held in October 2008.  He indicated that he had been treated for cystitis in service and stated that symptoms had continued since this time and had been described by doctors as prostatitis.  The Veteran indicated that he experienced chronic back problems in service which he believed were related to his post-service back problems. 

Following the hearing, the Veteran submitted a September 2008 private magnetic resonance imaging (MRI) report of the lumbar spine.  The report indicated that the following conditions were shown: rotary scoliosis; mild central canal stenosis at L4-5; foraminal stenosis at L5-S1; mild multi-level degenerative disc disease and spondylosis. 

In March 2012, the Veteran underwent a VA examination.  The examiner stated that the Veteran currently has benign prostate hypertrophy with lower urinary tract symptoms, degenerative joint and disc disease of the lumbar spine, and scoliosis.  The examiner indicated that the Veteran's benign prostate hypertrophy with lower urinary tract symptoms is not related to the manifestations noted during his periods of honorable service.  The examiner also found no evidence in the record of current chronic cystitis, prostatitis, or urinary tract infections.  

Also, the March 2012 VA examiner opined that the Veteran's current low back disability is not related to the low back manifestations noted during his honorable periods of military service.  The examiner noted that the Veteran's degenerative changes in the low back, having a documented onset within the past 10 years, are consistent with the degenerative effects of aging and noted similar degenerative changes in the Veteran's cervical spine.  The examiner also opined that the Veteran's scoliosis is not related to the manifestations noted during his periods of honorable service.  The examiner stated that scoliosis was documented in the Veteran's service treatment records as a congenital condition and that there is no evidence that the Veteran's scoliosis was permanently aggravated by military service.  The examiner noted further that, according to the medical literature review, scoliosis is not recognized as a risk or causal factor for degenerative changes in the spine.  

III.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011). 

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

IV.  Analysis

Initially, the Board points out that VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  Here, in a decision issued in October 1982, the RO determined the Veteran's character of service for the period of service from April 25, 1977, to March 5, 1979, was a bar to all VA compensation benefits.  His periods of service from September 1970 to April 1972 and from June 25, 1974 to April 24, 1977, were found to be honorable.  This unappealed determination is binding on the Board. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

A. Genitourinary Disability

The Veteran seeks service connection for a genitourinary disability, claimed as chronic cystitis.  He states that he was treated for cystitis during service in 1971 and 1972 and maintains that these symptoms have continued, but that the condition is currently identified as prostatitis. 

Having reviewed the record, the Board finds that there is no competent medical evidence showing that the Veteran currently has chronic cystitis, prostatitis, or any other urinary tract infection disorder.  Indeed, the March 2012 VA examiner affirmatively noted the absence of these diagnoses.  As noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, supra.  Thus, because the evidence of record is entirely negative for current evidence of chronic cystitis, prostatitis, or any other urinary tract infection disorder; service connection for those disorders is not warranted.  

However, the Veteran is currently diagnosed as having benign prostate hypertrophy with lower urinary tract symptoms, as shown on the March 2012 VA examination report.  The examiner stated that the Veteran has been treated for such disability since 2006 for reported symptoms of nocturia.  The examiner also indicated that such reported symptoms are consistent with the diagnosis of benign prostate hypertrophy.  Although such disability was not specifically claimed by the Veteran when he filed his claim in 2004, the Board notes that a claim for a specific genitourinary disability encompasses a claim in general for any genitourinary disability.  See in general, Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities).  

Therefore, the Board's inquiry turns to whether the Veteran's benign prostate hypertrophy with lower urinary tract symptoms is causally related to his honorable periods of service.  However, after a complete review of the Veteran's claims file, the March 2012 VA examiner opined that the Veteran's benign prostate hypertrophy is not related to his periods of honorable service.  In arriving at such opinion, the examiner stated that the urinary complaints treated in service were infectious/inflammatory genitourinary disorders which were actually consistent with prostatitis.  Significantly, the examiner stated further that the medical literature shows no causal relationship between prostatitis and benign prostate hypertrophy.  The Board finds the March 2012 VA opinion to be factually accurate and fully articulated, with sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner conducted a review of the entire claims file, included a synopsis of the Veteran's medical history, and examined the Veteran. 

Significantly, the Veteran has not submitted a medical opinion to contradict the findings of the VA examiner.  The only evidence in support of the Veteran's claim is his lay statements.  The Board has duly considered the Veteran's statements that his current genitourinary disability is related to his in-service urinary complaints and that he has had such symptoms ever since.  However, the Board finds that the etiology of his benign prostate hypertrophy is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the record reflects that the Veteran is diagnosed with benign prostatic hypertrophy, it does not contain competent evidence relating this disability to any injury or disease in service.  Additionally, the March 2012 VA examiner confirmed that prostatitis, chronic cystitis, or a urinary tract infection have not been currently demonstrated; thus, the Board finds that the weight of the evidence shows that any urinary symptoms experienced after service were likely not infectious or inflammatory in nature, but more likely related to his benign prostatic hypertrophy, which has not been medically related to service.  Accordingly, the Board finds that the medical evidence of record, the March 2012 VA opinion in particular, far outweighs the Veteran's lay reports of etiology and continuing genitourinary symptoms since service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current genitourinary disability is etiologically related to his honorable service, to include his genitourinary complaints and treatment received therein.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Low Back Disability

The Veteran also seeks service connection for a current low back disability which he attributes to treatment for low back pain during service.  

The medical evidence of record confirms the Veteran has a current low back disability, variously diagnosed as rotary scoliosis; mild central canal stenosis at L4-5; foraminal stenosis at L5-S1; mild multi-level degenerative disc disease and spondylosis.  See September 2008 private MRI report.

Initially, the Board notes that the Veteran filed a separate service connection claim for scoliosis which was denied in April 2005 rating action that was not appealed.  Accordingly, scoliosis will not be considered in conjunction with the adjudication of this claim. 

Thus, the remaining question before the Board is whether or not the Veteran's degenerative joint and disc disease of the lumbar spine was incurred in or aggravated by his honorable military service, presumptively or otherwise. 

As indicated above, during his periods of honorable active service, the Veteran complained of low back pain in June 1971 with no diagnosis rendered, and in December 1975 with an assessment of a possible muscle strain.  However, upon separation examinations in 1972 and 1979, clinical evaluations of the Veteran's spine were normal. 

Additionally, after service discharge, it was not until 1982 that the Veteran was initially seen for complaints of back (and chest) pain, and at that time, no clinical disability was diagnosed.  Thereafter, a low back disability diagnosed as a mechanical backache was not shown until 1993.  As there is no evidence showing that arthritis was diagnosed during the Veteran's first post-service year, service connection for low back arthritis on a presumptive basis is not warranted. 

The Board notes further that there is no evidence of a nexus between the Veteran's current low back disability and service.  Indeed, the March 2012 VA examiner specifically opined that the Veteran's current low back disability is not related to his honorable service, to include the low back manifestations noted therein.  Rather, the examiner stated that the Veteran's current low back disability, with documented onset only within the past 10 years, is consistent with the degenerative effects of aging, and noted that the Veteran had similar degenerative changes in the Veteran's cervical spine.  Thus, in this case, the record fails to include any evidence which establishes that an etiological relationship exists between any currently diagnosed low back disability and the Veteran's periods of honorable active service.  A requirement for a showing of such a relationship has been repeatedly reaffirmed by the Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board acknowledges that the Veteran relates his current back disability to service and asserts that he has experienced low back symptoms ever since service discharge.  As indicated, the Veteran, as a layperson, is competent to report observable symptoms, such as pain; however, he is not competent to provide a medical opinion as to etiology.  Moreover, the Board observes that the Veteran's service treatment records covering his periods of honorable service contain no indication that the Veteran had anything but two complaints of back pain, one in 1971 with no corresponding diagnosis, and another in 1975 with a questionable corresponding diagnosis of a muscle strain.  Significantly there were no subsequent low back complaints during service.  Moreover, while he complained of back pain along with chest pain in 1982, no diagnosis pertinent to his back was rendered at that time, and it was not until 1993 that any post-service clinical manifestations of back symptomatology were first shown in the medical records.  And ultimately, as noted previously, the March 2012 VA examiner opined that the current degenerative changes in the Veteran's low back are not related to his service, but rather to the normal effects of the aging process.  Thus, in this case, the Board finds that the competent medical evidence far outweighs the lay reports of etiology and continuing symptoms since service.    

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

Entitlement to service connection for a genitourinary disability, to include benign prostate hypertrophy with lower urinary tract symptoms, is denied. 


Entitlement to service connection for a disability of the low back, to include degenerative joint and disc disease of the lumbar spine, is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


